DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 14, 2021.  Claims 2, 3, 11, 12, 14, 15, 19, and 20 are withdrawn as being directed to non-elected species.  Claims 1, 4 – 10, 13, 16 – 18, and 21 – 25, where Claims 1 and 18 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 7, 2019, March 9, 2020, May 21, 2020, July 20, 2020, August 6, 2020, December 18, 2020, February 17, 2021, June 4, 2021, and December 14, 2021 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species II, Claims 4 – 10 and 21 – 25 in the reply filed on December 14, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 4 – 10, 13, 17 – 18, and 21 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 12 – 15 and 18 – 20 of U.S. Patent No. 9,307,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 10, 13, 16 – 18, and 21 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2012/0122423 (hereinafter “Helmreich”).
2.	Regarding Claims 1 and 18, Helmreich discloses a registry apparatus for operating to maintain a device registry, the device registry for establishing provenance of assets [Fig. 1; Para. 0042-44; home register], the registry apparatus comprising:
storage to store the device registry comprising a registry entry for each asset, each registry entry comprising an asset identifier and asset authentication information for authenticating the identity of the asset identified by the asset identifier [Para. 0037, 0041-43; IMSI comprises MCC and the MNC of the communication network and the MSIN of the subscriber and authentication key for the subscriber’s mobile device are stored in the registry]; 
communication circuitry to receive a link request specifying an asset identifier and a linked asset identifier or a linked agent device identifier [Para. 0070-72; receiving a message to activate call forwarding from mobile network indicating a subscriber was 
a processor to link the registry entry of the asset identified by the asset identifier of the link request with a registry entry of the linked asset identified by the linked asset identifier of the link request or with a registry entry of the linked agent device identified by the linked agent device identifier of the link request [Para. 0070-72; call forwarding to the phone number of the active subscription data for the mobile network is added to the home register of the main network].
3.	Regarding Claims 4 and 21, Helmreich discloses all the limitations of Claims 1 and 18 above.  Helmreich further discloses that each registry entry further comprises an asset owner identifier [Para. 0037; subscriber identifier, such as an IMSI, which has the MSIN (asset identifier) and MCC /or MNC of the home network (linked asset identifier)].
4.	Regarding Claims 5 and 22, Helmreich discloses all the limitations of Claims 4 and 18 above.  Helmreich further discloses that the communication circuitry is to receive an asset owner change request specifying an asset identifier and a new asset owner identifier [Para. 0072-73]; and the processor is to change the asset owner identifier of the asset identified by the asset identifier of the asset owner change request by associating in the device registry the new asset owner identifier with the asset identified by the asset identifier of the asset owner change request [Para. 0072-73; call forwarding can be activated for any calls that are received on the home network where the phone 
5.	Regarding Claims 6 and 23, Helmreich discloses all the limitations of Claims 5 and 22 above.  Helmreich further discloses that each registry entry further comprises asset owner authentication information for authenticating the identity of the asset owner identified by the asset owner identifier [Para. 0043, 0050; authentication keys for the various mobile networks].
6.	Regarding Claims 7 and 24, Helmreich discloses all the limitations of Claims 6 and 23 above.  Helmreich further discloses that the processor is to change the asset owner authentication information of the asset identified by the asset identifier of the asset owner change request by associating in the device registry the new asset owner authentication information with the asset identified by the asset identifier of the asset owner change request [Para. 0043, 0070-72; call forwarding to the phone number of the active subscription data for the mobile network is added to the home register of the main network, where the mobile networks comprise authentication keys].
7. 	Regarding Claims 8 and 25, Helmreich discloses all the limitations of Claims 7 and 24 above.  Helmreich further discloses that the processor is to perform authentication of the requestor of the asset owner change request prior to effecting the change of the asset owner [Para. 0056-57; subscriber authentication when user device changes access network].
8. 	Regarding Claim 9, Helmreich discloses all the limitations of Claim 6 above.  Helmreich further discloses that the communication circuitry is to receive an asset owner authentication request specifying an asset identifier [Para. 0056-57; subscriber 
9. 	Regarding Claim 10, Helmreich discloses all the limitations of Claim 5 above.  Helmreich further discloses that the asset owner change request comprise an address of the new asset owner; and the processor is to associate in the device registry the new asset owner address with the asset identified by the asset identifier of the asset owner change request [Para. 0072-73; call forwarding can be activated for any calls that are received on the home network where the phone number of the active subscription data for the mobile network is added to the home register of the master network].
10.	Regarding Claim 13, Helmreich discloses all the limitations of Claim 1 above.  Helmreich further discloses that each registry entry further comprises one or more attributes, each attribute defining a characteristic of the asset identified by the asset identifier [Para. 0039; authorizations of a subscriber to user different services].
11.	Regarding Claim 16, Helmreich discloses all the limitations of Claim 1 above.  Helmreich further discloses that the processor is to generate a link response [Para. 0073; paging call], the registry apparatus further comprising: a supply chain interface to receive the link request in a first predefined format and to provide the link response in the first predefined format; and wherein the communication circuitry is to transmit, via 
12.	Regarding Claim 17, Helmreich discloses all the limitations of Claim 1 above.  Helmreich further discloses that each asset comprises a hardware component or a software component [Fig. 1, item 102; Para. 0041; mobile device comprising SIM card].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2009/0215477; PGPub. 2010/0304716; PGPub. 2012/0300938.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TAE K KIM/Primary Examiner, Art Unit 2496